DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 26 April 2021:
	Claim 7 is amended.
	Claims 8-10 are added.
	Claims 1-10 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 26 April 2021:
a.	Applicant’s arguments that High does not anticipate “subscription information about the use authority is composed of a block-chain controlled by a plurality of electronic control units in the vehicle, and the authentication process is executed based on the subscription information composed of the block-chain” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (U.S. PGPub. 2018/0144642), hereinafter High, in view of ALTMAN (U.S. PGPub. 2021/0116907), hereinafter Altman. 

	Regarding claim 1, High teaches A controller comprising:
	a communication unit configured to acquire control information for a vehicle from an information processing device via wired communication or wireless communication (High, Paragraph [0044], see “The transceiver 106 transmits and receives communications from unmanned autonomous vehicles…these communications are used to authenticate the identity of the drone (or unmanned autonomous vehicle), and/or guide (or control) the drone (or unmanned autonomous vehicle) to and from the unit 100. The transceiver 106 may also communicate wirelessly with other computer or communication networks such as the WiFi network of the home in which the unit 100 is deployed”, where “drone” is being read as a vehicle); and
	a processing unit configured to execute a process of starting vehicle control based on the control information depending on a result of an authentication process for use authority over the control information (High, Paragraph [0064], see “the received identifier may be compared to a list of acceptable and verified identifiers. If the answer is negative, at step 410 authentication fails and the process ends. If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”), wherein
	subscription information about the use authority is composed  (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided…Other examples of subscription-based services are possible”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed”), and
	the authentication process is executed based on the subscription information(High, Paragraph [0057], see “The unit 100 may also be operated in a large number of ways. For instance, subscription services (e.g., monthly) for the autonomous and fast delivery of packages may also be provided”) (High, Paragraph [0061], see “Authentication communications 308 are then exchanged between the intelligent and secure storage unit 302 and the autonomous aerial drone 304”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed…If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”, where the authentication process is executed based on the subscription information composed of the blockchain, due to the blockchain key (identifier) identifying the subscription information in a way where the delivery process does not proceed if the subscription information does not allow for it). 
subscription information about the use authority is composed of a block-chain managed by a plurality of electronic control units in the vehicle, and
	the authentication process is executed based on the subscription information composed of the block-chain.
	(Altman, Paragraph [0084], see “the process of transmitting the information or the sparse part of it…may optionally use blockchain technology via a Blockchain Control Unit 177, in order to store or record data…a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data related to self-driving, remote-driving, tele-operation of vehicles, local or distributed AI data or decisions, and/or other related data or parameters”, where “a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data…” is analogous to the controller being composed of a block-chain managed by a plurality of electronic control units in the vehicle) (Altman, Paragraph [0126], see “Sub-system 400 may comprise…electronic control unit (ECU) 454 or electronic control module, or electronic control unit or module…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a system for intelligent and secure storage unit, disclosed of High, by implementing techniques for a system of autonomous driving, comprising a blockchain managed by a plurality of electronic control units in a vehicle, disclosed of Altman.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a control method, comprising a blockchain managed by a plurality of electronic control units in a vehicle. This allows for better security management by implementing a blockchain managed by a plurality of ECUs in a vehicle in order for the vehicle to store/record data, transact decisions, to ensure data integrity, to enable untampered logging of data and/or of transactions, to authenticate participating components, etc. (Altman, Paragraph [0084]). 

The controller according to claim 1, wherein
	the authentication process is executed when the processing unit is executing the process of starting the vehicle control (High, Paragraph [0044], see “these communications are used to authenticate the identity of the drone (or unmanned autonomous vehicle), and/or guide (or control) the drone (or unmanned autonomous vehicle) to and from the unit 100”, where “authenticate the identity of the drone” is being read as the authentication process being executed when the processing unit is executing the process of starting the vehicle control, due to the drone being guided and/or controlled after the identity of the drone is authenticated), and
	the processing unit is configured to continue or suspend the process of starting the vehicle control depending on the result of the authentication process for use authority over the control information (High, Paragraph [0062], see “If the identifier is accepted, then at step 322, the delivery process proceeds. If the identifier is not accepted, at step 324 the process is ended…Authentication allows the delivery process to proceed”, where “If the identifier is accepted” is being read as continuing the process of starting the vehicle control if the result of the authentication process for use authority is accepted and where “If the identifier is not accepted, at step 324 the process is ended” is being read as the processing unit being configured to suspend the process of starting the vehicle control if the result of the authentication process is not accepted).

	Regarding claim 3, High as modified by Altman teaches The controller according to claim 1, wherein the processing unit is configured to continue or suspend the process of starting the vehicle control depending on the result of the authentication process each time the control information is acquired (High, Paragraph [0051], see “The transceiver 106 can be used to communicate messages from the control circuit 108 to the aerial drone 120 and/or the autonomous ground vehicle 122. These messages may guide or instruct the aerial drone 120 and/or the autonomous ground vehicle 122…the messages may include the position of the drone and instructions to move a certain distance in a particular direction”) (High, Paragraph [0052], see “guidance may include actual control of the aerial drone 120 and/or the autonomous ground vehicle 122 via messages transmitted from the transceiver 

	Regarding claim 4, High as modified by Altman teaches The controller according to claim 1, wherein the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided. For example, monthly subscriptions to the intelligent and secure storage units described herein may be provided”) (High, Paragraph [0038], see “the intelligent and secure storage unit includes a user interface that is configured to receive authentication information from a human requesting that a human be allowed to access the intelligent and secure storage unit”, where “authentication information from a human requesting…” is being read as information that associates user identification information and where accessing the intelligent and secure storage unit is provided by a subscription based service as seen above) (High, FIG.1 and Paragraph [0048], see “The interface 110 may include a graphical display unit. A human may enter information to access any of the compartments 102…a human may enter an access code or password to open or access one or more the compartments 102”, where FIG. 1 depicts what compartments 102 comprises of, which includes the control circuit 108).

	Regarding claim 5, High teaches A control method comprising:
	a step of acquiring control information for a vehicle from an information processing device via wired communication or wireless communication (High, Paragraph [0044], see “The transceiver 106 transmits and receives communications from unmanned autonomous vehicles…these communications are used to authenticate the identity of the drone (or unmanned autonomous vehicle), and/or guide (or control) the drone (or unmanned autonomous vehicle) to and from the unit 100. The transceiver 106 may also communicate wirelessly with other computer or communication networks such as the WiFi network of the home in which the unit 100 is deployed”, where “drone” is being read as a vehicle); and
	a step of executing a process of starting vehicle control based on the control information depending on a result of an authentication process for use authority over the control information (High, Paragraph [0064], see “the received identifier may be compared to a list of acceptable and verified identifiers. If the answer is negative, at step 410 authentication fails and the process ends. If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”), wherein
	subscription information about the use authority is composed (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided…Other examples of subscription-based services are possible”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed”, where the subscription information about the use authority is composed of a block-chain managed by a plurality of ECUs in the drone), and
	the authentication process is executed based on the subscription information (High, Paragraph [0057], see “The unit 100 may also be operated in a large number of ways. For instance, subscription services (e.g., monthly) for the autonomous and fast delivery of packages may also be provided”) (High, Paragraph [0061], see “Authentication communications 308 are then exchanged between the intelligent and secure storage unit 302 and the autonomous aerial drone 304”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed…If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”, where the authentication process is executed based on the subscription information composed of the blockchain, due to the blockchain key (identifier) identifying the subscription information in a way where the delivery process does not proceed if the subscription information does not allow for it).
	High does not teach the following limitation(s) as taught by Altman: subscription information about the use authority is composed of a block-chain controlled by a plurality of electronic control units in the vehicle, and
	the authentication process is executed based on the subscription information composed of the block-chain.
	(Altman, Paragraph [0084], see “the process of transmitting the information or the sparse part of it…may optionally use blockchain technology via a Blockchain Control Unit 177, in order to store or record data…a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data related to self-driving, remote-driving, tele-operation of vehicles, local or distributed AI data or decisions, and/or other related data or parameters”, where “a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data…” is analogous to the controller being composed of a block-chain managed by a plurality of electronic control units in the vehicle) (Altman, Paragraph [0126], see “Sub-system 400 may comprise…electronic control unit (ECU) 454 or electronic control module, or electronic control unit or module…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a system for intelligent and secure storage unit, disclosed of High, by implementing techniques for a system of autonomous driving, comprising a blockchain managed by a plurality of electronic control units in a vehicle, disclosed of Altman.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a control method, comprising a blockchain managed by a plurality of electronic control units in a vehicle. This allows for better security management by implementing a blockchain managed by a plurality of ECUs in a vehicle in order for the vehicle to store/record data, transact decisions, to ensure data integrity, to enable untampered logging of data and/or of transactions, to authenticate participating components, etc. (Altman, Paragraph [0084]). 

	Regarding claim 6, High as modified by Altman teaches The control method according to claim 5, wherein the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided. For example, monthly subscriptions to the intelligent and secure storage units described herein may be provided”) (High, Paragraph [0038], see “the intelligent and secure storage unit includes a user interface that is configured to receive authentication information from a human requesting that a human be allowed to access the intelligent and secure storage unit”, where “authentication information from a human requesting…” is being read as information that associates user identification information and where accessing the intelligent and secure storage unit is provided by a subscription based service as seen above) (High, FIG.1 and Paragraph [0048], see “The interface 110 may include a graphical display unit. A human may enter information to access any of the compartments 102…a human may enter an access code or password to open or access one or more the compartments 102”, where FIG. 1 depicts what compartments 102 comprises of, which includes the control circuit 108).

	Regarding claim 7, High teaches A non-transitory storage medium storing a program, when the program is executed by a computer, causes the computer to (High, Paragraph [0045], see “The control circuit 108 may be configured (for example, by using corresponding programming stored in a memory as will be well understood by those skilled in the art) to carry out one or more of the steps, actions, and/or functions described herein”)
	acquire control information for a vehicle from an information processing device via wired communication or wireless communication (High, Paragraph [0044], see “The transceiver 106 transmits and receives communications from unmanned autonomous vehicles…these communications are used to authenticate the identity of the drone (or unmanned autonomous vehicle), and/or guide (or control) the drone (or unmanned autonomous vehicle) to and from the unit 100. The transceiver 106 may also communicate wirelessly with other computer or communication networks such as the WiFi network of the home in which the unit 100 is deployed”, where “drone” is being read as a vehicle); and
	execute a process of starting vehicle control based on the control information depending on a result of an authentication process for use authority over the control information (High, Paragraph [0064], see “the received identifier may be compared to a list of acceptable and verified identifiers. If the answer is negative, at step 410 authentication fails and the process ends. If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”), wherein
	subscription information about the use authority is composed (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided…Other examples of subscription-based services are possible”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed”, where the subscription information about the use authority is composed of a block-chain managed by a plurality of ECUs in the drone),
	the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (High, Paragraph [0028], see “Subscription services for the autonomous and fast delivery of packages may also be provided. For example, monthly subscriptions to the intelligent and secure storage units described herein may be provided”) (High, Paragraph [0038], see “the intelligent and secure storage unit includes a user interface that is configured to receive authentication information from a human requesting that a human be allowed to access the intelligent and secure storage unit”, where “authentication information from a human requesting…” is being read as information that associates user identification information and where accessing the intelligent and secure storage unit is provided by a subscription based service as seen above) (High, FIG.1 and Paragraph [0048], see “The interface 110 may include a graphical display unit. A human may enter information to access any of the compartments 102…a human may enter an access code or password to open or access one or more the compartments 102”, where FIG. 1 depicts what compartments 102 comprises of, which includes the control circuit 108), and
	the authentication process is executed based on the subscription information (High, Paragraph [0057], see “The unit 100 may also be operated in a large number of ways. For instance, subscription services (e.g., monthly) for the autonomous and fast delivery of packages may also be provided”) (High, Paragraph [0061], see “Authentication communications 308 are then exchanged between the intelligent and secure storage unit 302 and the autonomous aerial drone 304”) (High, Paragraph [0064], see “at step 406 an identifier from the intelligent and secure storage unit is sent to the drone. The identifier may include (in examples) a serial number, a blockchain key, or other identification or verification information. At step 408, authentication of the identifier is performed…If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”, where the authentication process is executed based on the subscription information composed of the blockchain, due to the blockchain key (identifier) identifying the subscription information in a way where the delivery process does not proceed if the subscription information does not allow for it).
	High does not teach the following limitation(s) as taught by Altman: subscription information about the use authority is composed of a block-chain controlled by a plurality of electronic control units in the vehicle, and
	the authentication process is executed based on the subscription information composed of the block-chain.
	(Altman, Paragraph [0084], see “the process of transmitting the information or the sparse part of it…may optionally use blockchain technology via a Blockchain Control Unit 177, in order to store or record data…a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data related to self-driving, remote-driving, tele-operation of vehicles, local or distributed AI data or decisions, and/or other related data or parameters”, where “a blockchain based data-structure constructor and updater may operate, in the vehicle and/or externally to the vehicle (e.g., as part of Blockchain Control Unit 177), and may manage the construction and the subsequent updating of such blockchain of data…” is analogous to the controller being composed of a block-chain managed by a plurality of electronic control units in the vehicle) (Altman, Paragraph [0126], see “Sub-system 400 may comprise…electronic control unit (ECU) 454 or electronic control module, or electronic control unit or module…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a system for intelligent and secure storage unit, disclosed of High, by implementing techniques for a system of autonomous driving, comprising a blockchain managed by a plurality of electronic control units in a vehicle, disclosed of Altman.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a control method, comprising a blockchain managed by a plurality of electronic control units in a vehicle. This allows for better security management by implementing a blockchain managed by a plurality of ECUs in a vehicle in order for the vehicle to store/record data, transact decisions, to ensure data integrity, to enable untampered logging of data and/or of transactions, to authenticate participating components, etc. (Altman, Paragraph [0084]). 

	Regarding claim 8, High does not teach the following limitation(s) as taught by Altman: The controller according to claim 1, wherein the process of starting vehicle control includes generating control instructions based on control information, and transmitting the generated control instructions to the ECUs via the communication unit.
	(Altman, Paragraph [0016], see “a remote tele-operation processor 172…may process the data received from the primary vehicle 110, and may generate vehicular driving or vehicular operation commands, or driving guidelines or instructions…the Tele-Operations Processor 172 of the remote server 170, may comprise, an Engagement/Disengagement Unit 193, which may be responsible for reaching the decision whether to engage or disengage the remote operation or the tele-operation, or whether to allow the vehicle 110 to proceed without forced remotely-generated tele-operations or commands…or whether to otherwise remotely cause, or trigger, or activate, or deactivate, or start, or stop, an Engagement process or a Disengagement process, relative to the primary vehicle 110”) (Altman, Paragraph [0017], see “The remotely-generated driving commands are transmitted from the remote server 170 (or from a transmission unit associated with it or controlled by it), directly or indirectly, to the vehicular transceiver(s) 132…”, where “vehicular transceiver(s) 132” is analogous to being or comprising of the vehicles electronic control units). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a system for intelligent and secure storage unit, disclosed of High, by implementing techniques for a system of autonomous driving, comprising generating control instructions based on control information, and transmitting the generated control instructions to the ECUs via the communication unit, disclosed of Altman.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a control method, comprising generating control instructions based on control information, and transmitting the generated control instructions to the ECUs via the communication unit. This allows for better effectiveness and safety for the autonomous vehicles by transmitting the generated control instructions to the vehicle based on the control information analyzed by the remote server in order to implement the best action for the vehicle to take in certain circumstances (e.g., bad weather, potholes in roads, etc.). 

Regarding claim 9, High as modified by Altman teaches The controller according to claim 2, wherein if an authentication result is not obtained by an end of the process of starting vehicle control, the controller does not transmit control instructions based on the process of starting vehicle control unit the authentication result is obtained (High, Paragraph [0062], see “If the identifier is accepted, then at step 322, the delivery process proceeds. If the identifier is not accepted, at step 324 the process is ended…Authentication allows the delivery process to proceed”, where “If the identifier is accepted” is being read as continuing the process of starting the vehicle control if the result of the authentication process for use authority is accepted and where “If the identifier is not accepted, at step 324 the process is ended” is being read as the processing unit being configured to suspend the process of starting the vehicle control if the result of the authentication process is not accepted, therefore the controller does not transmit control instructions) (High, Paragraph [0065], see “At step 416, authentication of the identifier is performed…If the answer is negative, at step 418, authentication fails and the process ends. If the answer is affirmative, at step 412, the communication process continues (e.g., the communication path may be used to guide the drone to and from the intelligent and secure storage unit) and the delivery process proceeds”, where in a standard authentication procedure, if control instructions are programmed to be sent upon authentication, the controller will never transmit the control instructions unit the authentication result is received as either affirmative or negative).  

	Regarding claim 10, High as modified by Altman teaches The controller according to claim 3, wherein when the authentication process has been executed once for each piece of control information, the authentication process for the control information does not need to be executed again within a trip in which the authentication process has been executed (High, Paragraph [0059], see “the communications 208 and 210 may authenticate the identity of the drone 204 and ground vehicle 206 to the intelligent and secure storage unit 202…the communications 208 and 210 may authenticate the identity of the intelligent and secure storage unit 202 to the drone 204 and the ground vehicle 206…the communications 208 and 210 may guide the drone 204 to and from the intelligent and secure storage unit 202, and guide the ground vehicle 206 to and from the intelligent and secure storage unit 206”, where the processing unit is configured to continue or suspend the process of starting the vehicle (e.g., drone) depending on the result of the authentication process) (High, Paragraph [0061], see “Authentication communications 308 are then exchanged between the intelligent and secure storage unit 302 and the autonomous aerial drone 304”) (High, Paragraph [0062], see “If the identifier is accepted, then at step 322, the delivery process proceeds”, which is being read as when the authentication process has been executed once, the authentication process for the control information does not need to be executed again within a trip in which the authentication process has been executed, due to the fact that if the identifier is accepted, the delivery process proceeds and does not need to be reauthenticated for that same delivery). 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433